office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b05 roburch presp-100315-09 uilc date date third party communication none date of communication not applicable to jeannette d pappas general attorney manhattan group large mid-size business robert a margolies internal revenue_agent comm technology med field operations east ctm territory 7-manhattan-ny team - manhattan martin b satz program manager comm technology med field operations east ctm territory 7-manhattan- ny team - manhattan from debra l carlisle branch chief branch corporate rebecca o burch general attorney branch corporate subject application of sec_1032 to tp's characterization of amounts received in connection with a stock purchase agreement this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer tp ------------------------------------ presp-100315-09 parent ------------------------------- ----------------------- ------------------------------- counterparty cp -------------------- -------------------------- ---------------------------------- -------------------------------- --------------------- ------------------------- -------------- -------------- -------------- ------------- -------------- -------------- ------------------------------------------------------- ---- ------- -------------------- sub1 date1 date2 dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez m n o p issue whether payments made to modify a stock purchase agreement that provides for different payment methods can be correctly characterized for federal tax purposes as a payment for the lapse or acquisition of an option to which sec_1032 applies presp-100315-09 conclusion no the available methods by which the agreement could have been settled are not separate options and the receipt of cash to forgo one of those methods will not be treated as a lapse or acquisition of an option to which sec_1032 would apply fact sec_1 taxpayer tp a corporation is wholly owned by parent a publicly traded corporation counterparty cp is a foreign_corporation tp and cp formed sub1 as a joint_venture to provide m services on date1 tp and cp executed an agreement the agreement that provided cp with the right to sell to tp its sub1 stock in two tranches during two consecutive exercise periods for a total exercise price paid_by tp to cp of dollar_figureu the puts if cp failed to exercise its rights tp had the right to buy from cp the sub1 stock in two tranches for a total exercise price of dollar_figurev a price higher than dollar_figureu the calls under the agreement tp had the right to pay the exercise prices of the puts or the calls in cash tp stock or a combination of both if tp chose to use its stock to pay part or all of the exercise price of a put or a call the tp stock would be valued at its average closing price over a 30-day period that ended before the settlement_date tp had the right to determine whether to settle in cash tp stock or a combination of both for a period of up to n days after the 30-day period the free-look period which ended before the settlement_date the free-look period allowed tp a potential to deliver a certain number of shares with a market_value less than dollar_figureu if during the free-look period the value of tp stock declined pursuant to a series of amendments to the agreement cp paid a total of dollar_figurew to tp in the first amendment tp agreed to pay at least dollar_figurex of the exercise price of cp’s first set of put rights in cash rather than in tp stock as consideration for the first amendment cp paid tp dollar_figurey for services in the second amendment the parties agreed to various terms that did not affect the amount or composition of the puts_and_calls under the agreement in the third amendment tp agreed to pay the remainder of the exercise price for cp’s first and second puts solely in cash and not in tp’s stock concurrently with the third amendment cp paid tp dollar_figurez for additional tp services and tp recorded this payment as revenue for financial_accounting purposes subsequently o filed a complaint against tp and a settlement was reached that resolved the complaint as part of the settlement tp adjusted its accounting for the this statement of facts is based on the materials you provided additional facts might affect the analysis tp was acquired by parent after the transactions described but parent continued tp’s transactions as a successor-in-interest and we refer to tp for convenience in discussing the agreements and amendments presp-100315-09 transaction involving the dollar_figurew payment to restate the dollar_figurew payment as a reduction in p for sub1 stock in a letter dated date2 tp’s counsel asserted that the methods of payment under the agreement which included tp’s right to pay the exercise price of dollar_figureu of the puts in tp stock created a put option on tp stock that entitled tp to sell tp stock to cp in exchange for sub1 stock tp’s counsel advised tp that the dollar_figurew payments received were with respect to the lapse or acquisition of that put option tp’s counsel concluded there was substantial_authority for taking the position that the dollar_figurew payments made by cp to tp could be excluded from tp’s income under sec_1032 you sought our advice as to whether the conclusion reached by tp’s counsel is correct and whether there is support to treat the dollar_figurew payment as a reduction of the initial purchase_price of dollar_figureu discussion the second sentence of sec_1032 provides that no gain_or_loss shall be recognized by a corporation with respect to any lapse or acquisition of an option or with respect to a securities_future_contract as defined in sec_1234b to buy or sell its stock including treasury_stock generally an option is a legal contract that gives one person the holder the right to buy from or sell to another person the grantor specific property at a fixed price within a certain time generally when the holder exercises its option the exercise is treated as the acceptance of an offer made by the grantor to buy or sell the property at the price set forth in the option an option can be a put or a call option typically the holder of a put option has the right to sell to the grantor of the put option and the holder of a call option has the right to buy from the grantor of the call option the holder of a put option is generally treated as accepting the grantor’s offer to buy the specific property at the fixed price set forth in the option when the holder exercises the put option similarly the holder of a call option is treated as accepting the grantor’s offer to sell the specific property at the fixed price set forth in the option when the holder exercises the call option under the second sentence of sec_1032 no gain_or_loss is recognized by a corporation with respect to any lapse or acquisition of an option to buy or sell its stock tp asserts that the ability to pay the exercise price of dollar_figureu of the puts in cash tp stock or a combination of both makes tp the holder of a put option to sell its stock to cp for tp cites 80_tc_955 aff’d 765_f2d_643 7th cir 104_tc_191 and cases cited therein for the characteristics of options see also the definition and cases cited in 83_f3d_649 4th cir presp-100315-09 sub1 stock because the agreement requires cp to accept tp stock in exchange for sub1 stock however the agreement only requires cp to accept tp stock in exchange for sub1 stock as one of three methods for tp to pay cp the exercise price of dollar_figureu upon the exercise of cp’s put option cp becomes obligated to transfer sub1 stock to tp when cp exercises one of its puts not when tp subsequently decides how to pay the exercise price of the put moreover the amendments that created cp’s obligation to pay tp dollar_figurew were amendments with respect to cp’s put rights and not amendments to tp’s call rights therefore the dollar_figurew payments were not paid for any lapse or acquisition of tp’s option to sell its stock because under cp’s put rights tp did not have an option to sell its stock under cp’s put rights tp had an obligation to buy sub stock tp’s characterization of its right to pay dollar_figureu for sub1 stock in tp stock as an option to sell tp stock is not supported by the agreement thus contrary to the position taken by tp’s counsel the dollar_figurew payments cp paid to tp for tp’s agreement to pay dollar_figureu in only cash does not relate to an option on tp’s stock conclusion we recommend rejecting the tp’s application of the second sentence of sec_1032 to the dollar_figurew payments received under the amendment based on the facts submitted we agree that your position which asserts the dollar_figurew payments were a price reduction for sub1 stock is supportable this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
